03/25/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 18-0634


                                        DA 18-0634
                                                                               FILED
                                                                              MAR 25 2020
 STATE OF MONTANA,
                                                                          Bovven


              Plaintiff and Appellee,           ORIS1N144               Clerk of Greenwooci
                                                                                Supreme Cou r':
                                                                           State of
                                                                                    Montana




       v.                                                          ORDER

 STACY SCHMIDT,

              Defendant and Appellant.


       Counsel for the Appellant Stacy Schmidt filed a motion and brief asking to be
allowed to withdraw from this appeal on grounds that he has been unable to find any
nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA, and Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967). Schmidt was granted time to file a
response, but no response was filed.
      The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA, and Anders. We conclude there are no arguments with potential legal merit that
could be raised in Schmidt's appeal in this case.
      Therefore,
      IT IS ORDERED that this appeal is DISMISSED.
      The Clerk is directed to provide copies of this Order to all counsel of record and to
Schmidt personally.
      DATED this7J-t day of March, 2020.




                                                              Chief Justice
2